Case 2:17-cr-00495-DRH-SIL Document 27 Filed 09/14/20 Page 1 of 1 PageID #: 74


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X                         FILED
                                                     CLERK
UNITED STATES OF AMERICA,
                                     3:10 pm, Sep 14, 2020                 APPLICATION AND ORDER
           - against -                                                     OF EXCLUDABLE DELAY
                                          U.S. DISTRICT COURT
DANIEL MULLAN,                       EASTERN DISTRICT OF NEW YORK
                                                                Docket no. 17-CR-495 (DRH)(SIL)
                                          LONG ISLAND OFFICE
                   Defendant.
---------------------------X

         The United States of America and the defendant DANIEL MULLAN hereby jointly request that the time
period from September 14, 2020 to October 6, 2020 be excluded in computing the time within which
         ☐        an information or indictment must be filed, or                    (XW)
         ☒        trial of the charges against the defendant must commence.         (XC)
The parties seek the foregoing exclusion of time in order because
          ☒        they are engaged in plea negotiations, which they believe are likely to result in a disposition of this
case without trial, and they require an exclusion of time in order to focus efforts on plea negotiations without the risk
that they would not, despite their diligence, have reasonable time for effective preparation for trial,
         ☐        they need additional time to investigate and prepare for trial due to the complexity of the case,
         ☒        other: competency exam conducted, District Court to review findings.
        The defendant states that he has been fully advised by counsel of his/her rights guaranteed under the Sixth
Amendment to the Constitution; the Speedy Trial Act of 1974, 18 U.S.C. §§ 3161-74; the plan and rules of this
Court adopted pursuant to that Act; and Rule 50(b) of the Federal Rules of Criminal Procedure. The defendant
understands that he has a right to be tried before a jury within a specified time not counting periods excluded.
Verbal consent on 9/14/2020 via telephone.                        /s/ Michael R. Maffei and via telephone
______________________________________                           ______________________________________
DANIEL MULLAN                                                    Michael R. Maffei, for U.S. Attorney, E.D.N.Y.

/s/ Nancy L. Bartling and via telephone
                                             ___
Nancy L. Bartling, Counsel for Defendant

                   The joint application of the United States of America and the defendant, having been heard at a
proceeding on the date below, the time period from September 14, 2020 to October 6, 2020 is hereby excluded in
computing the time within which ☐ an information or indictment must be filed or ☒ trial must commence. The
Court finds that this exclusion of time serves the ends of justice and outweighs the interests of the public and the
defendant in a speedy trial for the reasons discussed on the record and because

          ☒        given the reasonable likelihood that ongoing plea negotiations will result in a disposition of this
case without trial, the exclusion of time will allow all counsel to focus their efforts on plea negotiations without the
risk that they would be denied the reasonable time necessary for effective preparation for trial, taking into account
the exercise of due diligence.

         ☐        they need additional time to investigate and prepare for trial due to the complexity of the case,
         ☒        other: __ competency exam conducted, District Court to review findings. ___________
                                                                   /s/ STEVEN I. LOCKE
SO ORDERED.
Dated: Central Islip, New York                                   THE HONORABLE STEVEN I. LOCKE
       September 14, 2020                                        United States Magistrate Judge
